FLAUM, Circuit Judge,
dissenting.
The Court disposes of Strasburger’s “procedural” due process claim by determining that Strasburger argues that the actions of the School Board in conducting its reduction-in-force were “random and unauthorized”; on this basis, the Majority concludes that Strasburger’s failure to establish the inadequacy of Illinois’ post-deprivation remedies is fatal to his claim. I believe that this analysis is inconsistent with the Supreme Court’s decision in Zinermon v. Burch, 494 U.S. 113, 110 S.Ct. 975, 108 L.Ed.2d 100 (1990), and that Strasburger’s case fits within the “narrow” category of cases Zinermon carved out from the general rule established by Parratt v. Taylor, 451 U.S. 527, 101 S.Ct. 1908, 68 L.Ed.2d 420 (1981), and its progeny. See Cushing v. City of Chicago, 3 F.3d 1156, 1165 (7th Cir.1993). Accordingly, I dissent.
The “random and unauthorized” label that the Majority attaches to Strasburger’s characterization of the School Board’s reduction-in-force procedure is a legal conclusion made by the Court, and not one asserted by the appellant in his brief.1 This conclusion is significant, because when an alleged deprivation is the result of a random and unauthorized act, “the loss is not a result of some established state procedure and the State cannot predict precisely when the loss will occur. It is difficult to conceive of how the State could provide a meaningful hearing before the deprivation takes place.” Parratt, 451 U.S. at 541, 101 S.Ct. at 1916. In such a case, therefore, “no matter how significant the private interest at stake and the risk of its erroneous deprivation, the State cannot be required constitutionally to do the impossible by providing predeprivation process.” Zinermon, 494 U.S. at 129, 110 S.Ct. at 985 (citation omitted). Because the Fourteenth Amendment does not proscribe all deprivations of life, liberty, or property, but only those deprivations that are perpetrated by the State without due process of law, we recognize that in cases in which predeprivation process would be impossible, post-deprivation process — in the form of a state-provided remedy or hearing' — may be all the process that is due. See, e.g., id. at 127-30, 110 S.Ct. at 984-86; Easter House v. Felder, 910 F.2d 1387, 1396-97 (7th Cir.1990) (en banc), cert. denied, 498 U.S. 1067, 111 S.Ct. 783, 112 L.Ed.2d 846 (1991).
I believe that the record in this case supports an inference that the conduct of the School Board was neither random nor unauthorized as we have come to understand those terms. The Parratt line of cases establishes that the “controlling inquiry is sole*361ly whether the state is in a position to provide for predeprivation process.” Hudson v. Palmer, 468 U.S. 517, 534, 104 S.Ct. 3194, 3204, 82 L.Ed.2d 393 (1984). When a state employee acts in contravention of established state procedures in order to deprive an individual of his property or liberty — even when that deprivation is intentional — predeprivation procedures would be futile “since the state cannot know when such deprivations will occur.” Id. at 533, 104 S.Ct. at 3203. Under such circumstances, the “random and unauthorized” actions of the state employee dictate that adequate post-deprivation procedures are all that the Constitution requires. Id.
While Zinermon reaffirmed these principles, it qualified them by recognizing that in certain circumstances, state officials may abuse their “broadly delegated, uncircum-scribed power” in a predictable manner. See 494 U.S. at 134-36, 110 S.Ct. at 987-89. When those same officials are the individuals charged with ensuring that proper procedures are followed, and “when those officials fail to provide constitutionally required procedural safeguards to a person whom they deprive of liberty [or property], the state officials cannot then escape liability by invoking Parratt and Hudson.” Id. at 135, 110 S.Ct. at 988. In such a-case, predeprivation process would not be futile; the officials charged by the State with ensuring that the proper procedures are followed are also alleged to have deprived the plaintiff of his liberty or property without following those procedures. See id. at 137-38, 110 S.Ct. at 989-90. In a Parratt/Hudson-type case, the State cannot reasonably be expected to prevent the substantive deprivation from occurring in the first place; by contrast, in a Zinermon-type case “it would indeed be strange to allow state officials to escape § 1983 liability for failing to provide constitutionally required procedural protections by assuming that those procedures would be futile because the same state officials would find a way to subvert them.” Id. at 137-38, 110 S.Ct. at 990. In such a situation, Ziner-mon accordingly recognizes that post-deprivation procedures are irrelevant.
We discussed Zinermon at length in Easter House v. Felder, 910 F.2d 1387 (7th Cir.1990) (en banc), cert. denied, 498 U.S. 1067, 111 S.Ct. 783, 112 L.Ed.2d 846 (1991). We acknowledged that “Zinermon narrowed the scope of Parrott’s application in certain factual circumstances” and recognized that “Zinermon hints that a ‘narrow’ application of the Parratt rule may be the appropriate course.” Id. at 1400. Nonetheless, we concluded that “[i]n its most fundamental form, ... Zinermon holds only that predictable deprivations of liberty or property which flow from authorized conduct are compensable under § 1983.” Id. at 1402; see also id. at 1400 (“[T]he dispositive factor in determining whether Parratt will indeed apply in a given situation is still whether the state actor’s conduct is ‘random and unauthorized’ or, as the Court has rephrased it, whether the state actor’s conduct is ‘predictable and authorized’.”). Easter House and our subsequent eases have used the “predictable and authorized” test because it is under those circumstances that the State could have provided meaningful predeprivation procedures: See id. at 1399; see also Cushing, 3 F.3d at 1165; New Burnham Prairie Homes, Inc. v. Village of Burnham, 910 F.2d 1474, 1480 (7th Cir.1990).
In light of the above, I conclude that the allegedly wrongful deprivation of Strasbur-ger’s property interest in his tenured teaching position was both authorized and predictable. As in Zinermon, the State has delegated to the appellees “the power and authority to effect the very deprivation complained of here,” 494 U.S. at 138, 110 S.Ct. at 990,. the power to eliminate a tenured teaching position, through a reduction-in-foree. Further, the State delegated to the appellees “the concomitant,-duty to initiate the, procedural safeguards set up by state law to . guard against unlawful [deprivations].” Id. The Illinois School Code sets out the procedures according to which a school board may dismiss a teacher in “contractual continued service”. See 105 111. Comp. Stat. § 5/24r-12. The dual role of the appellees in ensuring Strasburger’s due process rights is distinguishable from the situation in Easter House, in which the defendants “did not have the duty to initiate ... *362predeprivation safeguards.” 910 F.2d at 1402. Through this dual role, the State authorized the appellees to divest Strasburger of his property interest.
Furthermore, I believe that the deprivation of Strasburger’s property interest through an alleged pretextual reduction-in-force was predictable. Illinois courts recognize that the “purpose of the tenure statutes is to assure continuous service on the part of teachers of ability and experience”, Board of Educ. v. Bremen Dist. No. 228, 101 Ill.2d 115, 77 Ill.Dec. 783, 786, 461 N.E.2d 406, 409 (1984), and as such, they strictly construe the provisions of the School Code governing tenure. See id. In addition, Illinois courts have stated that they “cannot countenance, in good faith or bad, any actions of a school board to rearrange teaching positions or assignments in ways which defeat the rights of tenured teachers and circumvent the purpose and spirit of the tenure laws.” Hansen v. Board of Educ., 150 Ill.App.3d 979, 104 Ill. Dec. 204, 208, 502 N.E.2d 467, 471 (1986). The School Code also allows school boards to dismiss tenured teachers for the reason of “economic necessity.” See 105 III. Comp. Stat. § 5/24-12. Given these constraints, and the available economic necessity justification, it is foreseeable that a school board intent on dismissing a tenured teacher for illegitimate reasons would resort to a pretex-tual reduction-in-force procedure — the only manner in which a board could dismiss a tenured teacher without cause.2
This is not to suggest that all procedural due process claims by tenured teachers challenging reductions-in-force should survive a motion for summary judgment. Rather, I believe that the inquiry in such cases should carefully focus upon whether the plaintiff has established that the school board’s reduction-in-force procedure was pretextual or a sham. In my judgment, Strasburger has presented evidence that creates a genuine issue of fact with respect to this question. The Majority itself states that “[a] generous reading of the record might ... reveal a genuine issue of material fact as to whether the School Board acted arbitrarily and irrationally.” Maj. Op. at 357. In addition, Strasburger offered deposition testimony from one School Board member that supports an inference that the appellees acted pretextually in conducting the reduction-in-force.
The substance of this pretext inquiry, however, is not central to my disagreement with the Majority. The Majority, concluding that any misconduct that may have occurred was “random and unauthorized”, does not reach this issue, and it instead suggests that Stras-burger’s claim could have been subject to a motion to dismiss — due to Strasburger’s failure to allege that Illinois post-deprivation remedies are inadequate. In this case, because the State was in a unique position to provide Strasburger with meaningful prede-privation procedures, I conclude that the Majority’s “random and unauthorized” conclusion conflicts with Zinermon. For that reason, I respectfully dissent.

. I sympathize with the Majority's efforts to make sense out of Strasburger's briefs, in which the arguments arc difficult to construe as set forth. While Strasburger seeks to apply Ziner-mon to the facts of his claim, he styles this constitutional claim as a deprivation of his "substantive due process property interest in tenured employment” and then argues that neither Par-ratt nor Zinermon are applicable in a substantive due process case. I concur in the Court's disposition of Strasburger’s substantive due process claim and will not address it here. However, despite his confusion over what is an admittedly murky area of the law, I believe that it is evident that Strasburger argues that the alleged deprivation was not "random and unauthorized.” Of course, whether the deprivation was random and unauthorized is a legal conclusion; Strasburger's characterization of the Board's actions may be rejected if the facts as we review them on summary judgment do not support his argument.


. Indeed, evidence presented in this case, if read in the light most favorable to Strasburger, supports an inference that the appellees' economic necessity justification was in fact pretextual. After the School Board suspended and then reinstated Strasburger earlier in the 1993-94 school year, in March of 1994 Strasburger and one other teacher were the first teachers subjected to a reduction-in-force by the Board in thirteen years. The school district was operating at a financial surplus during this period, and the other tenured teacher was rehired by the Board in the Summer of 1994.